Citation Nr: 1301479	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  08-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a rectal abscess.

2.  Entitlement to service connection for an allergy disorder, to include sinusitis and allergic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to December 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case belongs to the RO in New Orleans, Louisiana.  This case was most recently before the Board in May 2012.

In July 2009 the Veteran testified during a Board hearing in New Orleans, Louisiana, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The most probative evidence fails to establish a nexus or link between residuals of a rectal abscess and the Veteran's active service.

2.  The most probative evidence fails to establish a nexus or link between an allergy disorder, to include sinusitis and allergic dermatitis, and the Veteran's active service.

CONCLUSIONS OF LAW

1.  Residuals of a rectal abscess were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  An allergy disorder, to include sinusitis and allergic dermatitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in July 2005, February 2010, and June 2012 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the February 2010 RO letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

During the July 2009 Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony, and essentially advised the Veteran that a medical opinion relating his rectum disability to service was missing.  Further, the record was held open 60 days in an effort to allow the Veteran to obtain and submit evidence pertinent to the issues on appeal.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone a VA examination (in June 2012) that has addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The VA examiner performed a contemporaneous physical examination, elicited information concerning the Veteran's military service, considered the pertinent evidence of record, and provided supporting rationale for the opinions rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met as there is sufficient competent medical evidence of record to decide the claims.  38 C.F.R. § 3.159(c)(4).
The Board finds that there has been substantial compliance with its May 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

I.  Residuals of a rectal abscess.

The Veteran seeks service connection for the residuals of a rectal abscess.  At his July 2009 Board hearing the Veteran indicated that his rectal disability began during service in December 1975 after a piece of metal was found inside the rectal area.  After complaining of difficulty in going to the bathroom during service, he stated that his rectum was "split" after which he complained he had to wipe his behind "all day long" and that he still has to wipe himself after a bowel movement.

Service treatment records dated in August 1975 and September 1975 revealed treatment for the removal of a curved metal object (such as from a tin can), which measured approximately 3/4-inch by 1/8-inch, from just inside the rectum.  The metal was removed and puss was drained from a rectal abscess; it was noted that the abscess was healing well.  The Veteran's December 1975 service separation examination report indicates that the Veteran's anus and rectum were clinically evaluated as normal.

A May 1977 reserves annual certification Report of Medical History record reveals that the Veteran denied that he had any rectal disease.

A September 2003 barium enema revealed essentially unremarkable findings.

A November 2005 private medical record noted that the Veteran's "problem list" included a rectal abscess.

A December 2005 VA history and physical examination noted that the Veteran complained of weekly diarrhea.  Physical examination noted that the Veteran's rectum was normal.

An August 2007 VA record noted that the Veteran complained of loose stools for two years.

In an August 2009 letter the Veteran's private physician (MSH, MD) stated that the Veteran was still "suffering now with sequella from a rectal abscess which he developed while in the USAF" and further noted that the Veteran "still suffers with his rectum today."

A March 2010 VA examination noted that a hernia was not present.

At a June 2012 VA rectal examination the Veteran indicated that he had had drainage from his rectal area ever since being treated in service.  He also stated that he was not under current treatment or taking medication for the condition.  The Veteran indicated that his condition had worsened and he had to "poop" all day long and "clean it up."  Physical examination revealed two tears in the anal mucosa.  There was no bleeding and the anal fissures were tender.  The examiner stated that it was less likely as not that the Veteran's current anal fissures were incurred in or aggravated by his military service.  This opinion was supported by an extensive multi-paragraph rationale clearly explaining why the current anal symptomatology is unrelated to the rectal trauma sustained in service.

The evidence of record contains an opinion of etiology favorable to the Veteran's claim and an opinion that rejects the Veteran's claim.  Greater weight may be placed on one examiner's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

With these considerations in mind, the Board finds that the private physician's opinion has less probative value than the June 2012 VA examiner's opinion.  The Board notes that the June 2012 VA examiner performed a comprehensive review of the Veteran's medical records (service, VA, and private), and specifically noted that many of them (including the Veteran's December 1975 service separation examination and a December 2005 VA examination indicating that the Veteran's rectum was normal) were absent for any findings related to any residuals of a rectal abscess.  The June 2012 VA examiner provided a rationale for his opinion, reasoning that because the service treatment record specifically detailed that the rectal injury in service had completely resolved without residuals; and that as such the symptoms and pathology that that occurred many years later, such as the anal fissures, were completely unrelated.  Significantly, the examiner also gave reasoning as to why she believed that the Veteran's physician's August 2009 opinion was not based on the pertinent medical evidence.  In this regard, the Board notes that the Veteran's private physician did not offer a rationale for his opinion, and did not note the absence of pertinent rectal findings at the time of the Veteran's separation from service, in May 1977, or at the December 2005 VA examination.  In sum, the June 2012 VA examiner's opinion was based not only upon a contemporaneous examination of the Veteran, but upon a review of prior clinical records, and essentially reflected the use of clinical data to support the opinion.

While the Veteran did undergo treatment for a rectal disability during service, such disability was not noted at the time of his discharge from active service.  Further, the most probative medical opinion of record has explained that the Veteran's anal fissures are not related to his active service.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing rectal problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Veteran is competent to state that he had problems related to his rectum during service, the Veteran is not competent to say that any such symptoms he may have experienced in service were of a chronic nature to which his current anal fissures may be attributed.  A lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of his anal fissures.  Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, the Veteran's assertions as to continuity of symptomatology of rectal symptoms are not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran specifically denied that he had any such problems on a May 1977 reserves Report of Medical History record.

The Board finds that the criteria for service connection for residuals of a rectal abscess have not been met, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Allergy disorder, to include sinusitis and allergic dermatitis.

The Veteran seeks service connection for an allergy disorder.  At his July 2009 Board hearing the Veteran essentially indicated that his allergy disorder was related to his complaints of an upper respiratory disorder while in service, resulting in both a nasal allergy and a skin allergy.  In particular, the Veteran stated (July 2009 Board hearing transcript, pages 13-15) that his allergies began in service with watery eyes and a running nose; he stated that he later developed dry skin.

Service treatment records indicate that the Veteran was treated for a viral upper respiratory infection in February 1975 and a head cold in March 1975.  The Veteran's December 1975 service separation examination report indicates that the Veteran's sinuses and skin were clinically evaluated as normal.

A January 1977 reserves medical record noted that the Veteran had no known allergies.

A May 1977 reserves annual certification Report of Medical History record reveals that the Veteran denied that he had any sinusitis or skin disease.

A November 2005 private medical record noted that the Veteran's "problem list" included sinusitis.

At a December 2005 VA examination the Veteran indicated that he had no known allergies.  Examination of the nose was normal.  Assessments included eczema.

An October 2006 VA record noted that the Veteran was taking Hydroxyzine for "allergies/itching."

A March 2007 VA dermatology clinic record revealed a follow-up for eczema and generalized pruritus.  The examiner also assessed the Veteran with eyelid dermatitis due to the Veteran's glaucoma medicine.

An April 2007 private medical (MSH, MD) indicated that the Veteran had been suffering with his sinuses for the prior 32 years since he first joined the service.

In August 2009 the Veteran's private physician (MSH, MD) essentially stated that the Veteran's sinusitis was related to his treatment during service for upper respiratory infections in February and March 1975.

At an April 2010 VA skin examination the Veteran indicated that he had skin symptoms that included dryness and pruritus.  The examination pertained almost exclusively to the Veteran's pseudofolliculitis barbae.

At an April 2010 VA respiratory examination the Veteran indicated that he had had upper respiratory infections during service.  He also stated that he currently had shortness of breath while engaging in a moderate amount of activities.  Physical examination revealed no evidence of abnormal breath sounds.  The diagnosis included no objective evidence of an allergic condition.

At a June 2012 VA examination, the Veteran stated that he had nasal allergies during service.  He indicated that his nasal allergies were worsening.  The examiner indicated that the Veteran currently had rhinitis.  The examiner stated that it was less likely as not that the Veteran's sinusitis was incurred in or aggravated by his military service.  The examiner commented, in pertinent part, as follows:

Following review of the veteran's service medical records, it is clear that he was treated for a viral upper respiratory infection in 2/1975 and a head cold [he now refers to this condition as nasal allergy] in March 1975.  The separation exam of 12/1975 was devoid of any documented sinus abnormalities.  Even though Dr. M.S.H. in August 2009 gave an opinion that the veteran's sinusitis was related to upper respiratory infections during service, the medical evidence in support of the current link between the current sinusitis and the treatment he received for a viral upper respiratory infection in 2/1975 and a head cold in March 1975 is absent in the c-files.  Similarly, the veteran had sinusitis on 4/19/2007 and 4/9/2008, yet the medical evidence failed to show a continued pattern of treatment for a diagnosed condition of sinusitis in service.  

The evidence of record contains an opinion of etiology favorable to the Veteran's claim and an opinion that rejects the Veteran's claim.  The Board finds that the private physician's opinion has less probative value than the June 2012 VA examiner's opinion.  The Board notes that the June 2012 VA examiner correctly stated that the Veteran's service treatment records were absent for any finding related to sinusitis.  The June 2012 VA examiner, however, did more than just note the absence of such findings in the Veteran's service treatment records; the June 2012 VA examiner also essentially stated that the Veteran's post-service treatment records were absent for such findings for years following service.  The June 2102 examiner considered and reviewed the August 2009 private opinion and determined that it was not based on the medical evidence of record.  As for the August 2009 private opinion, the Board notes that it was absent for any rationale in support of the opinion linking the Veteran's current sinusitis to service.  Further, the August 2009 private opinion did not note such findings as the lack of any sinusitis or allergy condition at the time of the Veteran's separation from service or on the May 1977 reserves medical record wherein the Veteran specifically denied that he had any sinusitis.

As for the Veteran's assertions of allergic dermatitis, no health care professional, VA or private, has linked such a condition to the Veteran's active service.  Further, while eyelid dermatitis was noted in a March 2007 VA record, such condition was linked to the Veteran's glaucoma medicine.

While the Veteran is competent to state that he had problems related to allergies and sinusitis during service, the Veteran is not competent to say that any such symptoms he may have experienced in service were of a chronic nature to which his current sinusitis or an allergy condition could be attributed.  Jandreau, 492 F. 3d at 1372.  Further, the Veteran's assertions as to continuity of symptomatology of sinusitis, allergy, or skin symptoms are not credible.  Curry 7 Vet. App. at 59.  In this regard, the Board notes that the Veteran specifically denied that he had any such problems on the January 1977 and May 1977 reserves medical records.

The Board finds that the criteria for service connection for an allergy disorder, to include sinusitis and allergic dermatitis, have not been met, and the claim is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a rectal abscess is denied.

Service connection for an allergy disorder, to include sinusitis and allergic dermatitis, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


